Justice LEE,
concurring in the judgment:
133 I respectfully disagree with the court's decision to dismiss this case on the basis of Gilbert's lack of standing to appeal. Under settled, sensible principles of standing on appeal, a person subjected to a coercive court order is entitled to appeal even if he is not formally joined as a party below. The court's contrary conclusion is legally unfounded. It will also yield perverse incentives and fundamental unfairness.
[34 A person subject to a coercive court order cannot properly be denied the right to appeal on the ground that he lacked formal party status in the trial court. Such a denial runs counter to fundamental principles of due process. Though the majority claims that its substitute processes-motions to intervene and petitions for extraordinary writ-adequately protect those principles, supra 131, these processes are inferior both in style and substance and cannot replace meaningful appellate review. This is particularly true for nonparties like Gilbert, whose complaint on appeal is rooted in a challenge to the court's power to bind him in the first place. Nonparties claiming that the court lacks jurisdiction over them cannot be expected to voluntarily submit themselves to that jurisdiction-by moving to intervene-thereby laying waste to the very claim of error they wish to raise on appeal. And if the right to appeal can be cut off by the simple expedient of refusing to join a person as a formal party, we should anticipate an increase in orders against nonparties in circumstances where appellate review might be seen as an unnecessary nuisance. Our law cannot possibly condone such a regime.
I 35 And in fact it does not-except in one prior opinion, which in my view we ought to repudiate. In Utah and in most other jurisdictions, both state and federal, a person subject to a coercive court order is a "de facto party" with standing to appeal. I would apply that rule and uphold our jurisdiction to hear an appeal filed by a "de facto party" like Gilbert. In so doing, I would overrule the one outlier decision where we foreclosed such an appeal. Ultimately, however, I would dis*251miss the case on alternative jurisdictional grounds-that the appellant failed to file a timely notice of appeal.
I
136 I have no quarrel with the general rule cited by the majority-that a nonparty has no standing to appeal a judgment entered in an action involving others. Supra ¶ 9 (citing Brigham Young Univ. v. Tremco Consultants, Inc., 2005 UT 19, ¶ 46, 110 P.3d 678), overruled on other grounds by Madsen v. JPMorgan Chase Bank, N.A., 2012 UT 51, 296 P.3d 671, 2012 WL 3639706. But this general rule is uniformly understood to be subject to an important exception. And that exception is unquestionably applicable here. It recognizes a right of appeal for those who are not formally named as parties but that become parties when they are functionally treated as such in litigation (by being subjected to a coercive court order).1 The case-law embracing this exception is widespread and uniform.2
*25237 The court today refuses to apply that exception. It does so first on the purported basis of a distinction between standing to appeal and jurisdiction over an appeal. Supra ¶ 23. I readily concede the difference between these two concepts. But this case has everything to do with the former and nothing to do with the latter. This is undoubtedly the kind of case over which we have appellate jurisdiction. It is certainly true that the existence of a justiciable case at the trial court level does not establish jurisdiction on appeal. Supra ¶ 23. Yet no one has alleged that we lack "appellate jurisdiction" in the sense of lacking power over the kind of case that is presented for our review. The only issue is whether Gilbert is a proper appellant-or in other words whether he has standing to invoke our appellate jurisdiction in this case. The answer to that question is yes, and the question cannot be avoided by the confusing insistence that we somehow lack jurisdiction, see supra ¶ 23, as the jurisdictional question raised by the majority turns entirely on the question of whether Gilbert is a proper appellant with standing to invoke it.3 I would accordingly uphold his right to appeal under the uniform caselaw cited above.
138 The majority nonetheless resists my approach on two other grounds: (a) that our caselaw purportedly dictates the majority's standard and rejects mine and (b) that the framework I endorse would somehow introduce uncertainty into a field where predictability is paramount. Neither argument is sound. My approach is compatible with our precedent-at least most of it-and in fact is essential to restore predictability and coherence to our law in this field. And the majority's approach is logically untenable for another reason, in that it requires as a precondition for appeal that a defendant waive its position on the merits in order to preserve its right to appeal.
A
139 Many decisions of this court confirm the notion that party status is a functional and not purely formal inquiry.4 First, we have recognized a "de facto intervention" principle that treats a nonparty's consistent participation in the district court as the functional equivalent of formal intervention. See Ostler v. Buhler, 1999 UT 99, ¶ 7, 989 P.2d 1078.5 We have gone so far as to recognize a nonparty's right to appeal an administrative agency decision based on such intervention in an administrative hearing. See Utah Ass'n of Cntys. v. Tax Comm'n ex rel. MCI Telecomms. Corp., 895 P.2d 825, 827 (Utah 1995); Utah Ass'n of Cntys. v. Tax Comm'n ex rel. Am. Tel & Tel. Co., 895 P.2d 819, 820-21 (Utah 1995). A parallel rule is one recognized in Tremco-that "denial of a motion to *253intervene is an appealable order." 6 2005 UT 19, ¶ 46 n. 7, 110 P.3d 678. This principle is along the same lines. It cuts past the formal question of nominal party designation and asks whether the order appealed from is one directed at the appellant. Because an order denying a motion to intervene is directed at a would-be intervenor, the would-be intervenor has a right to appeal as a functional party despite the lack of any formal designation as such.
[40 Another line of our cases effectively applies this standard without expressly discussing it. In these cases, we have unquestioningly allowed nonparties to appeal sanctions or court orders entered against them without ever mentioning their failure to intervene or raising any concern about their lack of formal party status.7 Although these cases do not address the question of standing of a nonparty to appeal, they confirm that the prevailing approach to this issue in Utah has been to uphold the exception recognized in the uniform caselaw in other jurisdictions.8
T41 Finally, and perhaps most tellingly, one of our cases goes so far as to dismiss a nonparty's attempt to challenge a contempt sanction by extraordinary writ on the ground that his "contempt sanction [was] subject to an appeal in the case in chief" Fugal v. Howard, 2007 UT 88, ¶ 1, 171 P.3d 451 (per curiam). Fugal is thoroughly incompatible with the approach adopted by the majority opinion. It reaffirms the right of appeal for a nonparty who is subjected to a court order-a rule that makes good sense as a policy matter and that is also in line with the uniform precedent in other jurisdictions.
142 Our cases thus preserve a right of appeal not just for formally named parties but also for those who are treated as such as a practical matter. The gateway to appeal, in other words, is not limited to those formally intervening as claimants or formally served as defendants, but also is open to those who effectively participate as claimants or who are subjected to a coercive order as defendants.
43 To the extent that Tremeo advocates and applies a different rule, I would overrule it. Tremco held, in part, that an entity subjected to a court order but not formally served as a party lacked standing to seek appellate review of such an order. See 2005 UT 19, ¶ 46, 110 P.3d 678. In support of that conclusion, Tremco cited only one case, State v. Sun Surety Insurance Co., 2004 UT 74, ¶ 9, 99 P.3d 818, as authority. See 2005 UT 19, ¶ 46, 110 P.3d 678. But Sun Surety does not support Tremeo's broad rule. Sun Surety simply stands for the proposition that nonparties cannot bring a direct appeal in a criminal action. See Sun Sur., 2004 UT 74, ¶ 9, 99 P.3d 818. And the grounds for limiting *254appeals in criminal actions do not translate well to the civil context. I would accordingly repudiate this aspect of Tremeo as incompatible with the sound principles of standing to appeal recognized in the uniform caselaw cited above.
"[ 44 Indeed, the rationale behind that case-law strikes me as incontrovertible: "Due process dictates and principles of fairness counsel that [a nonparty] be given an opportunity to challenge the district court's assertion of jurisdiction over it, particularly when the court specifically entered an injunction against [it]." R.M.S. Titanic, Inc. v. Haver, 171 F.3d 943, 955 (4th Cir.1999) (emphasis added). When a court order is entered against a person who has been denied the protections associated with formal party status, the right to appeal should be clear. The lack of formal status as a party cannot reasonably cut against the right to appeal. If anything, a person subjected to a court order without the right to participate as a full-fledged party should be in a stronger position to appeal.
145 This rule recognizes the not unusual cireumstance illustrated in this case: Sometimes nonparties become "subject to ongoing court proceedings" even when they have not received service of process, filed a suit, or sought formal intervention. See supra ¶ 18. When this occurs, we cannot deny them a right to appeal without treading on their rights of due process. See supra ¶ 18. The only barrier to that sensible conclusion is Tremco. That decision should be overruled to restore coherence to our law of standing on appeal.
B
€46 I am certainly on board with the majority's aspiration for certainty in the law of standing to appeal. But there is no basis for the court's assertion that the rule I advocate would sow the seeds of confusion. See supra ¶¶ 17-18. There is nothing at all uncertain about granting nonparties like Gilbert standing to appeal. The line I propose is as bright a line as can be drawn: If a nonparty is subject to a coercive court order, then it must be afforded an appeal of right, whether or not it sought formal status by intervention.
€ 47 Ultimately, the uncertainty the majority laments is not the product of the rule that I would embrace. I concede that unnamed parties cannot always "be certain whether they will be treated as a 'de facto party'" See supra ¶ 18. But any confusion on that front would not arise from operation of the rule that I endorse, which is simple and straightforward. Instead, the confusion the majority identifies is properly assigned to the doctrine of "de facto intervention" under Ostler-in cases where a nonparty claims a right to appeal based on its consistent participation in court proceedings. See 1999 UT 99, ¶ 7, 989 P.2d 1073. That brand of informal party status is admittedly fact intensive. But that doctrine is already established in our law. Thus, the "de facto intervention" principle is not a consequence of the approach I would take. It is a firmly rooted, logical foundation for it.
48 That foundation is Ostler's abandonment of a purely formal framework for determining party status. Having accepted into our law a standard calling for a subjective inquiry into the extent of "de facto party" status, as we did in Ostler, we cannot defensibly decline to take a logically parallel-but less perilous-step toward treating parties subject to coercive court orders as de facto parties with standing to appeal. True commitment to the eradication of fact-intensive questions about "de facto party" status would require that Ostler be overruled. The majority's decision to reaffirm it leaves it in no position to criticize a logical extension of Ostler that implicates none of the majority's concerns about uncertainty or confusion.
149 For the same reason, the majority's decision perpetuates an internal conflict in our caselaw and postpones for another day its resolution. After today's decision, our cases establish the following principles on the standing of parties to appeal in Utah: (a) a person who participates consistently in the proceedings below but is not granted formal party status through intervention is nonetheless a proper party appellant under the doctrine of "de facto intervention" (Ostler); (b) some persons subject to coercive court or*255ders-attorneys subject to sanctions or contempt orders for conduct related to their representation of elients-are also proper parties on appeal despite the lack of formal intervention (Pugal); but (c) other persons subject to coercive court orders-those subject to damages awards rather than attorney sanctions or contempt orders-are not proper parties unless they become formal parties by formal intervention (Tremco). The Tremco principle is fundamentally at odds with our other cases. It should be overruled in the interest of a logical, coherent appellate regime.
1 50 The majority derides that suggestion, claiming that its approach advances consistency in our precedent and that mine undermines it. Supra ¶¶ 16-22. I do not see it that way. I see no path from our current precedent that provides any consistent, manageable principle of standing on appeal. If we are to maintain a logically defensible framework on these issues, we must either take Tremco to its logical end and require formal party status as a hard-and-fast rule of standing on appeal, or take the principle of Ostler and Fugal and consider party status from a practical, de facto perspective.
151 The court has done neither, opting instead to try to preserve all of our cases. But the decision to do so rests on artificial, arbitrary distinctions-giving attorneys of record a right to appeal but declining that right to nonattorneys, and recognizing "de facto party" status for a person asserting a claim (and participating consistently but failing to intervene) while refusing to recognize a parallel status for a person subject to such a claim (who consistently rejects any obligation to participate on the ground that he has not yet been made a party). And those distinctions, in my view, only postpone for another day the question whether our law of standing to appeal requires formal party status or considers the practical realities of the case. Most every other jurisdiction has opted for the latter approach, at least in cases involving coercive damages awards against nonparties. That approach makes eminent sense. We should adopt it even if it requires a mea culpa on Tremeo.
C
52 Finally, I find the logic of the majority's approach problematic and ultimately untenable. In faulting a defendant for not seeking intervention, the court misses a fundamental distinction between parties asserting claims for relief and parties responding to them. It may make sense to require intervention (or at least the functional equivalent of it) for a plaintiff to become a viable party on appeal, but imposing a parallel requirement on a defendant is problematic.9 The understandable litigation strategy for at least some defendants is to resist the court's Jurisdiction over them-reserving the right to defend in a different forum or perhaps not at all. If we require defendants to intervene *256to preserve their right to appeal, we have effectively foreclosed a broad class of defenses otherwise available to defendants. After all, intervention is the voluntary invocation of the court's jurisdiction, and a party who intervenes thus waives any right to object on personal jurisdiction grounds.10
53 Application of the majority's approach effectively precludes Gilbert from preserving his right to appeal on the defense he asserted in this case. Gilbert's essential position in this suit is that he is not a proper "party" served with process and thus cannot be subjected to a coercive order of the court. If he were required to intervene, he would effectively be forced to abandon his position on the merits-that he is a nonparty beyond the court's jurisdiction-in order to establish his right to appeal. Intervention, after all, would have established Gilbert's status as a voluntary party, thus foreclosing any argument challenging the court's jurisdiction over him. That is not and cannot be the law. Our rules of standing to appeal cannot require a person who challenges the court's jurisdiction to abandon his position on the merits in order to preserve a right to appeal.
1 54 It is no answer to note that a person in Gilbert's position may protect his rights through an extraordinary writ. This court has long recognized the discretionary nature of such writs See, e.g., Fundamentalist Church of Jesus Christ of Latter-Day Saints v. Lindberg, 2010 UT 51, ¶ 24, 238 P.3d 1054 {stating that extraordinary relief pursuant to an extraordinary writ is "completely at the discretion of [this court]" (alteration in original) (internal quotation marks omitted)). In the context of such a writ, we can deny a petition even in the face of obvious errors below 11 while subjecting petitioners to a higher burden to invoke our jurisdiction.12 It is entirely possible that this discretion would be exercised summarily to defer to the lower court's decision.
1 55 I do not share the majority's optimism about an appellate court's ability to adjust- or decrease-its discretion to account for due process claims. See supra ¶ 19. Perhaps an appellate court would do so. But I can find-and the majority cites-no clear expression of Utah law to that effect. See supra ¶ 19. Relegating directly affected nonparties to the backwater confines of discretionary review cannot possibly "promote[ ] fairness" and "quick review" of claims or guarantee the protection of due process. See supra ¶ 31. As compared to an appeal of right, it will have the opposite effect.
156 An appeal of right is the gold standard. When a court's order or judgment directly affects nonparties' rights or interests, they deserve and the law demands that they receive nothing less. There is nothing at all confusing or uncertain about a rule that makes sure they get it. See supra ¶¶ 17-18. Indeed, the court has not identified any concrete problems with this approach, let alone illustrated them as being born out in caselaw. True, nonparties, like captioned parties, will have to follow the case and "wait until the suit reaches resolution to the point of an appealable final order." Supra ¶ 21. But such are the demands our rules place on all appealing parties. Nonparties bound by coercive court orders-being partiese-must navigate the same obstacles faced by captioned parties. There is nothing unfair or unreasonable about that reality.
T57 A "de facto party" like Gilbert would have at its disposal a range of procedures available for all parties to hasten timely appellate review. For instance, rather than wait to appeal until final judgment is entered as to all parties, a "de facto party" facing a *257coercive order could move for rule 54 certification in the trial court and obtain immediate resolution of its claims at the appellate level. See Utan R. Civ. P. 54(b); see also supra ¶ 21.13 Thus, I see no basis for the majority's speculation about the delay and uncertainty facing Gilbert, who under the approach I endorse would have every right to seek an immediate appeal instead of awaiting final judgment as to other parties.
T58 In any event, the fact that some de facto parties may not become aware of a coercive order against them until the time for appeal has passed, supra ¶ 30, is no reason to deny rights of appeal to all nonparties facing satisfaction of a court order. De facto parties who, by no fault of their own, missed their opportunity to appeal can move for an extension of time under rule 4(e) of the Utah Rules of Appellate Procedure. See Reisbeck v. HCA Health Servs. of Utah, Inc., 2000 UT 48, ¶ 13, 2 P.3d 447 (noting that this rule "permits a trial court to extend the time for filing a notice of appeal based on ... good cause, which pertains to special cireum-stances that are essentially beyond a party's control"). Under this "liberal" standard, the trial court can-and very likely would-exercise its "broad discretion" to grant a motion to extend the time to file notice of appeal. See id. ¶¶ 14-15. True, a motion for extension of time to appeal must be "filed not later than 30 days after the expiration of the time prescribed [to appeal]." UTax R.App. P. 4(e). So it is possible, though it would likely be rare, for a "de facto party" to miss this deadline. But even then the "de facto party" is not without remedy. In such rare cases, an extraordinary writ would be the proper vehicle to vindicate rights abused at the trial court level. See Utan R. Civ. P. 65B(d)(@2).
1 59 Thus, because our rules provide safeguards to deal with the concerns raised by the majority, there is no reason to think that the rule I advocate would undermine "predictability and certainty." See supra ¶ 30. My approach preserves predictability and certainty in a larger sense, and relies on the relief valves already built into the law to deal with rare- circumstances where de facto defendants might miss a right of appeal by mistake. I see no reason in logic or law for the majority's contrary position, which is to invoke the occasional possibility of a missed deadline to foreclose the right of appeal in all cases.
II
T 60 That said, this case is still subject to dismissal on jurisdictional grounds. I would dismiss on the ground that Gilbert's notice of appeal from the district court's Disgorgement Order was premature-and thus improper-and that his subsequent 60(b) motion to vacate was untimely and thus insufficient to revive his right to appeal.
11 61 Utah Rule of Appellate Procedure 8(a) permits a party to appeal "final orders and judgments." "[A] judgment is final only if it dispose[s] of the case as to all the parties, and.... ends the controversy between the parties." DFI Props, LLC v. GR 2 Enters. LLC, 2010 UT 61, ¶ 17, 242 P.3d 781 (second alteration in original) (internal quotation marks omitted). Though the Disgorgement Order was entered on June 13, 2008, that order was not final. It thus became appeal-able only upon entry of the district court's March 4, 2011 order dismissing the interve-nors' claims-the only remaining claims- and concluding all matters in the case.
" 62 Yet Gilbert filed his notice of appeal on February 11, 2011. Though we have some discretion to consider premature notices of appeal as "relating forward" to a subsequent judgment, see Wood v. Turner, 18 Utah 2d 229, 419 P.2d 634, 634-35 (1966), our discretion is circumscribed by rule. See UTAH R.App. P. 4(c) (notice of appeal filed "after the announcement of a decision" but before entry of judgment treated as filed after such entry). Under the rule and under our cases, we may exercise the discretion to *258deem a premature notice to "relate forward" in only limited cireumstances-where the notice of appeal is filed after the announcement of a decision (as in a minute entry) but before entry of the final judgment or order. See Nelson v. Stoker, 669 P.2d 390, 392-93 (Utah 1983) (recognizing that this approach "reflects the great weight of authority").14 But that is not what happened here.15" Accordingly, I would hold that (ilbert's notice of appeal was premature and did not function as a notice of appeal that would relate forward to the final judgment.
T 63 In addition to filing an improper notice of appeal, Gilbert waited more than two years and then filed a motion to vacate the Disgorgement Order in the district court (in November 2010). But that motion was untimely, and it thus failed to revive his right to challenge the Disgorgement Order-a challenge that was available but not made in an appeal. A 60(b) motion must be "made within a reasonable time" at the outside, and within three months if it is grounded on subsections (1), (2), or (8). Urax. R. Civ. P. 60(b). Gilbert's motion does not appear to have been grounded on one of the first three subsections, so the applicable timing rule was "within a reasonable time." His motion could not satisfy that requirement. He filed it more than two years after the fact, and did so on grounds that were available to him at the time of the briefing and argument on the original Disgorgement Order.
[ 64 I would accordingly find the motion to be untimely and thus improper under rule 60(b). The motion to vacate was essentially a motion to reconsider the Disgorgement Order. Yet Gilbert had lost the right to challenge or reconsider the disgorgement when he failed to file a proper notice of appeal. And his subsequent, untimely 60(b) motion could not revive that right.
T 65 Our decision in Garcia v. Garcia, 712 P.2d 288 (Utah 1986) (per curiam), is distinguishable and does not command a different result. Garcia simply holds that a 60(b) motion questioning the sufficiency of service of process is one challenging a judgment entered without notice as "void." Id. at 290. That made sense in Garcia because there the defendant never had notice of the action and thus never had a chance to challenge the court's jurisdiction over him. Id. at 289. But this case is quite different. Here Gilbert did have an opportunity to challenge the court's jurisdiction over him at the time of briefing and argument on the motion to disgorge. He chose not to raise that challenge and thus waived his right to assert it now. See Utan R. Civ. P. 12(b) (providing that if a party fails to assert a personal jurisdiction defense, the defense is waived); SII MegaDiamond, Inc. v. Am. Superabrasives Corp., 969 P.2d 430, 438 (Utah 1998) (noting that objection to personal jurisdiction is waived if not timely raised). Thus, when the Disgorgement Order was incorporated in the final judgment entered by the district court, Gilbert's only avenue for questioning that decision was an appeal. Having failed to perfect an appeal, Gilbert could not use rule 60(b) as a mechanism for a collateral attack on the judgment-least of all on grounds that he failed to preserve the underlying motion to disgorge. His attempt to do so was improper and untimely, and it could not revive his right to appeal.
1 66 The caselaw under rule 60(b) supports this view. In cases under the federal counterpart to our rule, the courts have expressly refused to endorse the use of a 60(b) motion to collaterally attack a prior decision on grounds that could have been raised at the time of the initial judgment."16 These cases *259thus cabin the principle we recognized in Garci. They hold that although a 60(b) motion can be filed at any reasonable time, such a motion cannot be employed to reopen a decision on grounds that could have been raised earlier. See Ferdman v. Consulate Gen. of Israel, No. 98 C 1555, 1999 WL 92917, at *2 (N.D.Ill. Feb. 17, 1999). The Garcia rule, in other words, applies where the defendant has not yet had a chance to raise and challenge the court's jurisdiction over a party (eg., in a case of a default judgment).17
T 67 Thus, I ultimately agree with the disposition of dismissal of this case on appeal, but would do so on the alternative ground that the 60(b) motion to vacate was untimely and thus the appeal would have to have been filed within ninety days of the initial judgment in the case. Because no notice of appeal was filed in the wake of that judgment, I would dismiss the case on that ground without reaching the merits, and without establishing a rule on standing to appeal that is both legally and practically problematic.

. See 15A Charles Aran WricHt st an, FEperal Practice & ProcepurE Jurispicrtion § 3902.1 (2d ed.1976) (noting that "[the easiest cases for permitting nonparty appeal are those in which a court order directly binds the nonparty by name").


. See Ex parte State Pers. Bd., 45 So.3d 751, 754 (Ala.2010) (recognizing nonparties' standing to appeal when bound by an injunction); Bennett v. Baxter Grp., Inc., 223 Ariz. 414, 224 P.3d 230, 239 (Ariz.Ct.App.2010) ("Under certain circumstances, nonparties are allowed to appeal a judgment."); Swindle v. Benton Cnty. Cir. Court, 363 Ark. 118, 211 S.W.3d 522, 524 (2005) (recognizing exception that allows "any appellant, though not a party" to appeal when it "has a pecuniary interest affected by the court's disposition of the matter below"); Bush v. Winker, 907 P.2d 79, 81 (Colo.1995) (en bane) ("A non-party has standing to appeal an order of the trial court following entry of final judgment if it appears that the non-party was substantially aggrieved by the order."); BEA Sys., Inc. v. WebMethods, Inc., 265 Ga.App. 503, 595 S.E.2d 87, 91 (2004) (holding that non-parties bound by injunctions have standing to appeal); Kahala Royal Corp. v. Goodsill Anderson Quinn & Stifel, 113 Hawai'i 251, 151 P.3d 732, 756-57 (2007) ("[A] non-party against whom judgment is entered has standing without having intervened in the [lower] court action to appeal the [lower] court's exercise of jurisdiction over him." (internal quotation marks omitted)); St. Mary of Nazareth Hosp. v. Kuczaj, 174 Ill.App.3d 268, 123 Ill.Dec. 745, 528 N.E.2d 290, 292 (1988) ("Even non-parties have standing to appeal provided they have a direct, immediate and substantial interest in the subject matter of the litigation which would be prejudiced by the judgment or benefit by its reversal."); Md.-Nat'l Capital Park & Planning Comm'n v. McCaw, 246 Md. 662, 229 A.2d 584, 587 (1967) ("[Alppeals are permitted by parties of record and also persons who were directly interested in the subject matter of the suit."); Corbett v. Related Cos. Ne., Inc., 424 Mass. 714, 677 N.E.2d 1153, 1155-56 (1997) (recognizing that an exception to the general rule exists when a nonparty that did not intervene "has a direct, immediate and substantial interest that has been prejudiced by the judgment, and has participated in the underlying proceedings to such an extent that the nonparty has intervened 'in fact' "); Sartwell v. Sammons (In re Marriage of Sammons), 642 N.W.2d 450, 456 (Minn.Ct.App.2002) ("[The general rule is that a person may appeal from a judgment that adversely affects his or her rights, even if the person was not a party to the proceeding below."); Federated Mut. Ins. Co. v. McNeal, 943 So.2d 658, 663 (Miss.2006) (allowing nonparty appeals where "'the nonpart[y] actually participated in the proceedings below, the equities weigh in favor of hearing the appeal, and the non-part[y] has] a personal stake in the outcome" (alterations in original) (internal quotation marks omitted)); Schroff v. Smart, 120 S.W.3d 751, 755 (Mo.Ct.App.2003) (recognizing the rule that a nonparty aggrieved by a court's judgment has standing to appeal); Mont. Power Co. v. Mont. Dep't of Pub. Serv. Regulation, 218 Mont. 471, 709 P.2d 995, 1000-01 (1985) (a nonparty has standing to appeal if it "has a direct, immediate and substantial interest in the subject which would be prejudiced by the judgment or benefited by its reversal"); Rozmus v. Rozmus, 257 Neb. 142, 595 N.W.2d 893, 897 (1999) ("[IJn a proper case a nonparty may be sufficiently interested in a judgment to permit him or her to take an appeal from it." (internal quotation marks omitted)); Sutherland v. ITT Residential Capital Corp., 122 Ohio App.3d 526, 702 N.E.2d 436, 444 (1997) ("A non-named party may also have standing to appeal if the district court has otherwise 'summoned' him into court." (internal quotation marks omitted)); Walker v. Walker, 362 Pa.Super. 75, 523 A.2d 782, 783-84 (1987) (allowing nonparty to appeal because she participated in the proceedings below and was aggrieved by the trial court's order); Evans v. State (In re Evans), 130 S.W.3d 472, 478 (Tex.App.2004) (recognizing that "nonparties have a right to appeal from a judgment if they clearly have an interest in that judgment and if they are bound by the judgment"); see also 15A Charles Aran Wricet Et aL, Feperar Practice & Jurispiction § 3902.1 (2d ed.1976) (citing cases from the 1st, 2d, 3d, 4th, 5th, 6th, 7th, 8th, 9th, 10th, and Federal Circuits where non-parties bound by injunctions, writs of garnishment, restraining orders, and sanctions were allowed to appeal); 9 Moore's Frograt Practice § 203.03, at 3-25 (2d. ed.2012) (citing cases *252from the ist, 2d, 3d, 4th, 5th, 9th, and 10th circuits).


. I acknowledge, of course, that here there is no question of Gilbert's "standing" in the sense of being " 'sufficiently adversary'" to establish a "'case or controversy'" in the first instance. Supra ¶ 23. But the majority's concession of Gilbert's "standing" confuses this concept of standing at the trial court level with standing to appeal. The issue on appeal in this case is neither standing to litigate a case or controversy at the trial court level nor jurisdiction over such a case on appeal. It is whether the party seeking appellate review is a proper party to invoke appellate review. And that sense of standing is the only matter in issue.


. For this reason, our appellate rules' repeated reference to "party' are not properly read to foreclose an appeal by a person in Gilbert's situation. See supra ¶ 10. Under our established caselaw, a "party" on appeal includes both formal and functional parties and is not limited to those formally designated in the caption. Infra ¶¶ 710.


 As the majority notes, Ostler does not expressly endorse the proposition that "nonparties may take appeals as of right under our appellate rules." Supra ¶ 24. The Ostler case does, however, recognize the principle of "de facto intervention" -the notion that nonparties participating consistently in proceedings below may be treated as though they had intervened formally. And if a nonparty seeking formal intervention has a right to appeal, as the court recognizes, supra ¶ 15, then under Ostler a de facto interve-nor must likewise have standing to appeal. In both instances the law would cut past the formal question of party designation and consider whether the would-be appellant effectively participated as a party below-and would recognize a right to appeal for both a movant whose intervention motion is denied and for a nonparty granted "'de facto party" status.


. Because appellate courts review appeals from intervention denials, we do, as the majority states, carry "the burden of deciding at least some contested interventions." See supra ¶ 17. But that is not a result of the rule I advocate, as the majority intimates. See supra ¶ 17. It is a result of well-settled Utah law.


. See Featherstone v. Schaerrer, 2001 UT 86, 34 P.3d 194 (Utah 2001) (attorney allowed to appeal order requiring him to pay costs and fees associated with a motion to compel); Kaiserman Assocs., Inc. v. Francis Town, 977 P.2d 462 (Utah 1998) (attorney allowed to appeal rule 11 sanctions); Utah Farm Prod. Credit Ass'n v. Labrum, 762 P.2d 1070 (Utah 1988) (attorney allowed to appeal contempt order issued against him after he violated a writ of garnishment).


. The majority's attempt to distinguish this line of cases is unpersuasive. It may be that the cited cases involve orders imposing "sanctions and contempt orders against attorneys in their representative capacities." Supra ¶ 25. But our opin-fons in those cases never attempted to announce a special rule for attorneys; they instead reflect the general principle that those subject to coercive court orders have standing to appeal.
Any such special rule for attorney sanctions, moreover, would be legally and logically groundless. If a nonparty attorney has standing to appeal a minor reprimand or de minimis sanction, he should a fortiori have standing to appeal a substantial monetary award. If there is a distinction between the two kinds of orders, it should cut the other way-in favor of a right to appeal in a case involving a significant monetary award. Our cases have never articulated the opposite distinction-allowing attorney appeals from mere reprimands or sanctions but foreclosing them from substantial monetary judgments- and there is no basis for doing so here.
Singling out attorneys in any way for special ° rights to appeal seems backwards. Attorneys are better positioned to protect their own rights than are nonattorneys. And the fact that attorneys may expect to be subject to court orders while nonparties may not is more reason to afford appeal rights to nonparties rather than less.


. In any event, the standard this court apparently applies to plaintiffs is fundamentally different from the standard we apply to defendants. Plaintiffs can become parties without formally intervening if they participate consistently in the litigation. That is the doctrine of "de facto intervention." It rests on the notion that a claimant who participates consistently in the same way a formal plaintiff would participate is effectively a plaintiff. Yet the decision today (and the one in Tremco) treats nonparty defendants differently. For many nonparty defendants, the full extent of the participation they seek is to repudiate and challenge the court's jurisdiction over them in the absence of formal service. It makes no sense to deny them de facto defendant status on the ground that they didn't do more, as doing more would sacrifice their position on the merits and extend beyond the participation they have sought.
It is worth noting, on that score, that the majority's approach apparently doesn't require even that much participation by a nonparty defendant to foreclose the right of appeal. The key is the failure to intervene, so the right of appeal would be cut off even in a case where the non-party subject to a coercive damages award by the court never had any notice of the proceedings or any involvement in the proceedings. Such a non-party obviously would have a due process basis for challenging such an award. But it makes no sense to relegate that nonparty defendant to the uncertainty of a mandamus action. In that circumstance, the nonparty defendant has done everything it reasonably could have done (nothing) to participate in the action, and it can hardly be faulted for failing to intervene. The same holds for a nonparty defendant like Gilbert. He did all that he could reasonably have done in participating in the case, and he cannot lose his right of appeal by failing to take the untenable step of intervention.


. See C.F. v. D.D. (In re Adoption of B.B.D.), 1999 UT 70, ¶ 29, 984 P.2d 967 (rejecting jurisdictional challenge because party "voluntarily invoked and submitted to the jurisdiction of Utah, its laws, and its court system when he intervened in the ... proceeding"); see also Bayshore Ford Trucks Sales, Inc. v. Ford Motor Co. (In re Bayshore Ford Trucks Sales, Inc.), 471 F.3d 1233, 1248 (11th Cir.2006) (same); Cnty. Sec. Agency v. Ohio Dep't of Commerce, 296 F.3d 477, 483 (6th Cir.2002) ("[A) motion to intervene is fundamentally incompatible with an objection to personal jurisdiction.").


. State v. Barrett, 2005 UT 88, ¶ 23, 127 P.3d 682.


. See Uram R. Cw. P. 65B(a) (requiring writ petitioners to show that there is no "plain, speedy, and adequate remedy available" elsewhere).


. I cannot agree that the majority's approach "promotes fairness and certainty by giving non-parties clear instructions on how to navigate the appellate rules." See supra ¶ 31. There is nothing fair or certain about a requirement of intervention by a defendant who abjures the court's jurisdiction, much less about relegating any request for review to procedures outside the rules of appellate procedure.


. See also C.M.C. Cassity, Inc. v. Aird, 707 P.2d 1304, 1304-05 (Utah 1985); 16A Cmariss Aran Wricut Et ac, Feperar Pracrice anp ProcepurE: Jurispiction § 3950.5 (4th ed.2008) (notices of appeal filed even before an announcement of a final decision are not acceptable "because the appellee's belief that the obviously interlocutory decision was the final judgment would not be reasonable" (internal quotation marks omitted)).


. The minute entry associated with the district court's March 4, 2011 order was entered on February 17, 2011. Had Gilbert filed his notice of appeal after that date, it would have been timely under our precedent.


. See e360 Insight v. Spamhaus Project, 500 F.3d 594, 599 (7th Cir.2007) (refusing to grant a rule 60(b) motion on jurisdictional grounds where the party actually appeared in court but failed to challenge personal jurisdiction there; "[wle see no reason to require the district court to raise sua sponte affirmative defenses, which may, of course, be waived or forfeited, on behalf of an *259appearing party who elects not to pursue those defenses for itself"); Ferdman v. Consulate Gen. of Israel, No. 98 C 1555, 1999 WL 92917, at *2 (N.D.Ill. Feb. 17, 1999) ("[Oln a Rule 60(b)(4) motion based on a lack of personal jurisdiction, the moving party must show not only a lack of personal jurisdiction, but also that he or she did not waive the lack of jurisdiction and voluntarily submit to the court's jurisdiction.") (quoting 12 Moore's FeEperat Practice § 60.44{3] ).


. The majority mistakenly reads this point as attempting to distinguish Garcia based on actual notice. See supra ¶ 29. That is incorrect. I distinguish Garcia on waiver grounds.